DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on February 14, 2022.  Claims 1-4, 6-10, 13, 15-20, and 22 are currently pending.  Claims 17-20 have been withdrawn.  Claims 1-4, 6-10, 13, 15, 16, and 22 are currently under examination.
Withdrawal of Rejections


The rejection of claim(s) 14, 16, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen et al. (Protein Expression and Purification 92: 148-155 (2013)).
Election/Restrictions
Claims 1-4, 6-10, 13, 15, 16, and 22 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on October 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 16, 2020 is withdrawn.  Claims 17-20, directed to method of using the composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Richard Timmer on February 28, 2022.
The application has been amended as follows: 
In claim 2, please remove the words “or sequences” on the last line.
In claim 22, please remove the words “or sequences” on the 2nd line in item a).

Allowable Subject Matter
Claims 1-4, 6-10, 13, 15-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior are does not disclose the disinfectant composition in an effective amount to degrade prion to an undetectable level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 2, 2022